People ex rel. Barnett v Dzurenda (2021 NY Slip Op 03464)





People ex rel. Barnett v Dzurenda


2021 NY Slip Op 03464


Decided on June 2, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2021-03544

[*1]The People of the State of New York, ex rel. Mitchell Barnett, on behalf of Allen Nance, petitioner, 
vJames Dzurenda, etc., respondent.


Mitchell Barnett, Mineola, NY, petitioner pro se.
Madeline Singas, District Attorney, Mineola, NY (Danielle Silas of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Allen Nance upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 37/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., CONNOLLY, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court